 Case 1:19-cv-00693-LTS-JLC Document 14 Filed 04/24/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE NEW YORK TIMES COMPANY and ERICA
GREEN,

                                Plaintiffs,
                                                                   No. 1 :19-cv-693-LTS-Il~C
                - against -

DEPARTMENT OF EDUCATION,

                                Defendant.


        WHEREAS Plaintiffs The New York Times Company and Erica Green (together,

"Plaintiffs") filed this suit in the United States District Court for the Southern District of

New York pursuant to the Freedom of Information Act ("FOIA"), 5 U.S.C.          ~   552,

seeking the release of certain documents by Defendant United States Department of

Education ("DOE") in connection with an earlier administrative request for the same

records (the "FOIA Request"); and

        WHEREAS DOE has located email correspondence responsive to the FOIA

Request and has agreed to make rolling productions of those records;

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, as

follows:

        1.     DOE shall produce to Plaintiffs 500 pages of email conespondence

(excluding attachments) on each of May 10, 2019, May 30, 2019, and June 30, 2019.

Thereafter, productions will occur pursuant to the process described herein at the rate of

1,000 pages per production;
 Case 1:19-cv-00693-LTS-JLC Document 14 Filed 04/24/19 Page 2 of 3




        2.      Within 14 days of DOE's June 30 production, Plaintiffs shall indicate to

DOE any email attaclunents they seek from the three productions;

        3.     Until Plaintiffs identify the attachments sought (if any), DOE shall pause

processing of Plaintiffs' FOIA Request;

        4.     Within 30 days of Plaintiffs' identification of the sought attachments,

DOE shall produce those attachments. To the extent those attachments do not amount to

1,000 pages, DOE will additionally produce email coll'espondence in order to reach the

1,000 page requirement. To the extent those attachments amount to more than 1,000

pages, then DOE will produce 1,000 pages of attachments and, 30 days thereafter, make

another production encompassing the remainder of those attachments and additional

email correspondence in order to reach the 1,000 page requirement;

       5.      The subsequent production of records shall unfold in the same fashion,

i.e., Plaintiffs shall identify any email attachments they seek from a production within 14

days of the production date, and within 30 days of that identification DOE shall produce

those attachments and additional email correspondence, totaling 1000 pages;

       6.      DOE shall, to the extent practicable, produce the documents by custodian

in the order requested by Plaintiffs; and

       7.      The parties shall provide the Court with a joint status update on June 6,

2019, and on the 6th day (or next business day) of every other month thereafter.
Case 1:19-cv-00693-LTS-JLC Document 14 Filed 04/24/19 Page 3 of 3




Dated: New York, NY
       April 24, 2019

TIIE NEW YORK TIMES COMPANY      GEOFFREY S. BERMAN



      w (/fl.£_
and ERICA GREEN                  United States Attorney for the
                                 Southem~fNew York

By:                              By:                 -~
                                                      -----~~~-+_, ~r""'
  DAVIDE.MCCRAW                        ALEXANDER HOGAN
  Legal Department                     Assistant United States Attorney
  The New York Times Company           Southern District of New York
  620 Eighth A venue                   86 Chambers St., Third Floor
  New York, NY 10018                   New York, NY 10007
  Tel.: (212) 556-4031                 Tel.: (212) 637-2799
  Fax: (212) 556-4634                  Fax: (212) 637-2702
  mccraw@nytimes.com                   Alexander.Hogan@usdoj.gov



SO ORDERED.




UNITED STATES MAGISTRATE JUDGE
